DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/28/21.  These drawings are accepted.
Claim Objections
Claims 2-11 are objected to because of the following informalities:  
With regard to claims 2-7:  Line 1 of each claim, it appears the limitation “Structural wall” should be --Heavy Duty wall-- for consistency of the claim language.
With regard to claim 8:  Line 1 of each claim, it appears the limitation “Wall structural” should be --Heavy Duty wall-- for consistency of the claim language.
With regard to claims 9-11: Line 1 of each claim, it appears the limitation “Wall” should be --Heavy Duty wall-- for consistency of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


With regard to claim 1: Line 10, there appears to be inadequate support for “brackets or diameter stuck externally to the at least one or more of pillars”.   Lines 16-17, there appears to be inadequate support for supplements having “slats, tutors, rods or reeds”.  Line 18, there appears to be inadequate support for a “a medium chain arranged on both sides of the wall and nailed diagonally to top and bottom of the slabs”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-11: Examiner submits the claims appear to be a translation and are replete with indefinite language. The language of the claims are in broken English and difficult to comprehend.  Applicant’s cooperation in identifying and correcting the language of the claims is requested.  Non-limiting are examples are listed as follows.

With regard to claim 1: Lines 1-2, the limitation “it’s interior work filling” lacks sufficient antecedent basis.  Line 2, the scope of the limitation “in work” is unclear.  Examiner suggested removing the limitation from the claim.  Line 4, the scope of the limitation “diagonals” is unclear.  Note the limitation does not appear to be structural, is applicant referring to the diagonal lockstitch hardeners (A8) or diagonal members?  Lines 5-6, it’s unclear as to how at least one of the plurality of structural internal strengthening  components has external structural components.  As described on pg. 10, lines 14-18 describes element A8 (strips, guardians, slats or tutors) nailed or fixed on sides of the wall.   Note that disclosure previously defined A8 as the diagonal lockstitch hardeners.  Lines 6-7, the limitation “the wall structure” lacks sufficient antecedent.  Examiner suggests amending the limitation “the structure” found consistency of the claim language.  Line 7, the limitation “its longitudinal axis” lacks sufficient antecedent basis. Line 8, the limitation “both sides” lacks sufficient antecedent basis.  Line 10, it’s unclear as to how a diameter is stuck externally to the at least one or more of pillars.  Note a diameter refers to a transverse measurement of a circle. It’s unclear as to what structure is being claimed.  Lines 11-13, it’s unclear if the “one or more chains” is referencing the previously recited chains.  Lines 11-13, the scope of the claim is unclear. In particular, it is unclear what is meant by “decrease light between diagonal strips than fixing is they stuck to the pair of chains and pavers”. Line 12, it’s unclear if the “pavers” is referencing the previously recited pavers.  Line 15, the limitation “the space” lacks sufficient antecedent basis.  Line 16, the limitation “the pillar and slats” lacks sufficient antecedent basis.  Line 16, it’s unclear if the claimed “diagonal tutors” is referencing the previously recited diagonals.  Line 18, it’s unclear if the limitation “medium chain” is referencing one of the previously recited chains.  Note that the recitation of the medium chain is directed to element A6, which is used interchangeably with the chains.  Line 19, the limitation “the slabs” lacks sufficient antecedent basis. Lines 19, it’s unclear if the limitation “filling” is referencing the previously recited filling found in line 2 of the claim.  Lines 19-20,  
With regard to claim 2: Line 2, the limitation “the same transverse axis” lacks sufficient antecedent basis.  Line 3, it’s unclear if the limitation “diagonals” is referencing the previously recited diagonals of claim 1. Line 4, the limitation “the distribution of filling” lacks sufficient antecedent basis.  It’s unclear if the claimed “filling” is referencing the previously recited filling.  Line 5, it’s unclear if the limitation “strips” is referencing the previously recited strips.  Line 5, it’s unclear if the limitation “floor slabs” is referencing the previously recited slabs.   Line 5, the limitation “the chains” lacks sufficient antecedent basis.   Note that claim 1 recites at least one or more chains, one or more pairs of chains and a medium chain.  Line 5, the limitation “supplies pillars” is confusingly worded.  It’s unclear if the limitation “diagonal-shaped pillars” is referencing one of the previously recited pillars.  Further, it’s unclear as to how the pillars are “diagonal-shaped”.
With regard to claim 3: Line 3, the limitation “cross-linked pillars reticulated slab chains” is confusingly worded.  It’s unclear if separate elements are being claimed.  Lines 5-6, it’s unclear if the “external stiffening”  is referencing the previously external structural components Line 6, it’s unclear if the claimed “inside filling” is referencing the previously recited filling.  Line 10, it appear “Foundation” should be --foundation--.
With regard to claim 4: Line 1-2, the limitation “the cross-linked pillars” lacks sufficient antecedent basis.  Line 2, it appears “continuous” should be --continuously--. Lines 2-3, the scope of the limitation “continuous formed by folded sheets and any reinforcements” is unclear.  It’s not readily clear if reinforcements is being claimed or not.  Line 5, the phrase “depending on the specific need and applies or poured” is confusingly worked.  Line 5, the limitation “the specific needs” lacks sufficient antecedent basis.   Further, it unclear as to what specific needs is being referenced.  Line 6, the limitation “its coating” lacks sufficient antecedent basis.  Line 6, the limitation “its coating” lacks 
With regard to claim 5: Lines 1-2, the limitation “the wall’s internal structuring” lacks sufficient antecedent basis.  Lines 3, the limitations “the spill” and “its filling” lacks sufficient antecedent basis.
With regard to claim 6: Lines 1-2, the limitation “the wall’s structural element horizontal bottom slab” lacks sufficient antecedent basis.  Line 2, the limitation “the plane of the pillars” lacks sufficient antecedent basis. Line 3, the limitation “the level of involvement of moisture” lacks sufficient antecedent basis.
With regard to claim 7: Line 2, the scope of the limitation “poured into work” is unclear. Line 3, the limitations “the shaft” and “the shaft plane” lacks sufficient antecedent basis.  Line 3, the limitation “its lining” lacks sufficient antecedent basis.   Lines 4-5, it’s unclear if the limitation “a reticulated inner structure pillars” is referencing the previously recited pillars.  Line 5, it’s unclear if the limitation “diagonal strengtheners multi-element” is referencing the previously recited diagonals.  Line 5, the limitation “the free passage filling” lacks sufficient antecedent basis.
With regard to claim 9: Line 3, the limitation “both parallel planes” lacks sufficient antecedent basis.
With regard to claim 10: Line 2, it’s unclear if the claimed “pillars” and “diagonals” it referencing the previously recited pillars and diagonals of claim 1.  Line 2, it’s unclear as to how the elements of folded plate configures itself, pillars, diagonals, tensioners (emphasis added). Lines 2-3, the limitation “both walls” lacks sufficient antecedent basis. 


Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. 
Regarding the restriction requirement, Examiner submits that applicant’s arguments are directed to amended claim 1 (emphasis added).  Examiner submits that the restriction requirement was made final in the office action of 6/28/19.  In the restriction requirement, the claims were interpreted as best understood as noted in the action in which applicant resubmitted the original claims on 3/1/19 in response.  Further regarding applicant’s argument pertaining to no serious burden, Examiner notes that chapter 800 of the MPEP is directed to applications filed under 35 U.S.C. 111.  Note that that instant application is a National Stage Application made under 35 U.S.C. 371.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Examiner, Art Unit 3633